                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Oluro Olukayode,                                    Case No. 19-cv-1101 (DSD/HB)

                      Plaintiff,

 v.                                                              ORDER

 UnitedHealth Group, Optum, Inc., and
 The Advisory Board Company,

                      Defendants.


HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on Plaintiff Oluro Olukayode’s Motion for

Equitable Tolling [Doc. No. 97]. Plaintiff asks the Court to equitably toll a Fair Labor

Standards Act (FLSA) statute of limitations, 29 U.S.C. § 255, for the period of time

between October 28, 2019, when this Court granted Plaintiff’s renewed motion for

conditional certification, and January 29, 2020, when the District Court affirmed this

Court’s decision. The Court finds that Plaintiff has not, at this time, met his burden to

justify equitable tolling and denies the motion without prejudice.

I.     Background

       Plaintiff brought this FLSA collective action individually and on behalf of other

similarly situated individuals against Defendants UnitedHealth Group, Optum, Inc., and

The Advisory Board Company. Plaintiff claims that Defendants improperly classified




                                             1
him and other consultants as independent contractors and did not pay them overtime for

hours worked in excess of 40 hours per week.

       Plaintiff filed his first motion for conditional certification [Doc. No. 24] on

June 10, 2019. The Court denied that motion without prejudice upon finding that

Plaintiff’s factual showing was deficient. (Order at 4–8, July 31, 2019 [Doc. No. 49].)

Plaintiff filed a second motion for conditional certification on August 29, 2019 [Doc.

No. 57], which the Court granted in part and denied in part on October 28, 2019 [Doc.

No. 87]. The Court limited “conditional certification to individuals who, either in their

individual capacity or through their business entity, signed contracts to work as

independent contractors providing [at-the-elbow] services for Defendants prior to

September 15, 2018.” (Order at 16, Oct. 28, 2019 [Doc. No. 87].) Defendants appealed

and objected to the Order. [Doc. No. 89.] The Honorable David S. Doty, United States

District Judge, overruled the appeal and objections and directed the parties to comply

with an order issued on November 18, 2019, concerning a joint proposed notice to be sent

to individuals in the conditionally certified class. (Order at 12, Jan. 29, 2020 [Doc.

No. 95]; see Order at 1–2, Nov. 18, 2019 [Doc. No. 92] (directing Plaintiff’s counsel to

send notice to potential opt-in plaintiffs within fourteen days of the District Court’s ruling

on the appeal and objection).)

       On February 6, 2020, Plaintiff filed the motion for equitable tolling of the

collective action members’ claims for the time period between October 28, 2019, and

January 29, 2020. Plaintiff contends the collective action members were not aware of

their claims during those three months and thus were not able to opt into the case, yet the

                                              2
statute of limitations on their claims continued to run. (Pl.’s Mem. Supp. Mot. Tolling at

1 [Doc. No. 99].) Plaintiff submits that because the conditionally-certified collective is

limited to consultants who signed contracts before September 15, 2018, only about five

months remain for members to opt into the suit. (See Pl.’s Mem. Supp. Mot. Tolling at

1–2, 4–5 [Doc. No. 99].) Defendants oppose the motion.

II.    Discussion

       A suit under the FLSA must “be commenced within two years after the cause of

action accrued,” unless the alleged violation was “willful.” 29 U.S.C. § 255(a). An action

is considered “commenced on the date when a complaint is filed,” 29 U.S.C. § 256(a),

but for a party in a collective action who is not named on the face of the complaint, the

action commences when he or she files a written consent to join the action, id. § 256(b).

As a result, the statute of limitations continues to run until a putative class member elects

to join the suit by filing a written consent. See 29 U.S.C. § 255.

       “The doctrine of equitable tolling permits a plaintiff to ‘sue after the statutory time

period has expired if he has been prevented from doing so due to inequitable

circumstances.’” Pecoraro v. Diocese of Rapid City, 435 F.3d 870, 875 (8th Cir. 2006)

(quotation omitted). Equitable tolling of a statute of limitations is a “limited and

infrequent form of relief.” Smithrud v. City of St. Paul, 746 F.3d 391, 396 (8th Cir.

2014). “The party who is claiming the benefit of an exception to the operation of a

statute of limitations bears the burden of showing that he is entitled to it.” Wollman v.

Gross, 637 F.2d 544, 549 (8th Cir. 1980). The party seeking equitable tolling must



                                              3
establish “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” Id. (quotation omitted).

       Plaintiff argues that equitable tolling is warranted because the collective action

members presumably were unaware of their rights under the FLSA and were prevented

from opting into this case earlier through no fault of their own, but as a result of the delay

in notice being sent. (Pl.’s Mem. Supp. Mot. Tolling at 3.) Defendants respond that

neither Plaintiff nor any other collective action member have shown that they diligently

pursued their rights or that extraordinary circumstances prevented them from timely

joining this action. (Def.’s Mem. Opp’n at 11 [Doc. No. 103].)

       The relevant question is not whether Plaintiff diligently pursued his rights—

because Plaintiff is not seeking to toll the statute of limitations as it applies to him—but

whether the potential plaintiffs have diligently pursued their rights, for they are the

individuals the statute of limitations potentially could adversely affect. Plaintiff makes

no more than a passing mention of diligence in his memorandum to answer this question,

however. Plaintiff has not demonstrated that potential plaintiffs have diligently pursued

their rights or that the claims of any potential plaintiff will actually be barred by the

statute of limitations. This may be because notice was only recently communicated to the

potential plaintiffs or because the statutory limitations period has not yet expired for any

opt-in plaintiff. In any event, the Court finds that Plaintiff has not, at this time, met his

burden to show diligence and therefore will deny his motion without prejudice.

       At least three other judges in this District have ruled likewise. In Ortiz-Alvarado

v. Gomez, No. 14-cv-209 (MJD/SER), 2014 WL 3952434, at *8 (D. Minn. Aug. 13,

                                               4
2014), the plaintiffs asked to equitably toll the statute of limitations from the date they

filed their motion for conditional certification to a date 90 days after the potential

plaintiffs received notice of the suit. The court advised the plaintiffs it could not issue an

“informed ruling” at that time because the issue was premature and it was not clear

whether tolling would actually impact any potential plaintiff’s claims. Id. The court

denied the motion without prejudice and advised the plaintiffs to file a new motion if

equitable tolling “would apply to particular plaintiffs and if their application is supported

by facts in the record.” Id. Similarly, in Ahle v. Veracity Research Co., No. 09-cv-00042

(ADM/RLE), 2009 WL 3103852, at *7 (D. Minn. Sept. 23, 2009), the court declined to

decide the issue of equitable tolling at the time it granted conditional certification because

of the early stage of the case and the uncertainty about whether tolling would actually

affect the timeliness of any opt-in plaintiffs’ claims. Finally, in Vallone v. CJS Solutions

Group, LLC, No. 19-cv-1532 (PAM/DTS), 2020 WL 568889, at *3 (D. Minn. Feb. 5,

2020), the court denied without prejudice the plaintiffs’ motion for equitable tolling and

advised the opt-in plaintiffs to re-raise the issue if the statute of limitations became

relevant to their claims.

       The Court finds the above authority persuasive. Given that Plaintiff has not made

a showing of diligence as to any particular opt-in plaintiff, nor has Plaintiff shown that

tolling would actually impact any potential plaintiff’s claims, the Court will deny the

motion, without prejudice. Plaintiff may refile the motion if the doctrine of equitable

tolling would apply to a particular plaintiff. In light of this ruling, the Court does not



                                               5
reach the question of whether extraordinary circumstances precluded potential plaintiffs

from timely joining the action.



       Accordingly, based on the files, records, and proceedings herein, IT IS HEREBY

ORDERED that Plaintiff Oluro Olukayode’s Motion for Equitable Tolling [Doc. No. 97]

is DENIED WITHOUT PREJUDICE.



Dated: March 27, 2020                     s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge




                                            6
